From Hillsboro.
An equity of redemption cannot be sold by virtue of an execution at law. Allison is therefore entitled to redeem, but Kirkland should stand in the place of Armstead, whose debt he satisfied, and is entitled to have his money, with interest thereon, refunded by Allison, he being accountable to Allison for the rents and profits of the house and lot during the time that he has had them in possession.
The General Assembly in 1812 passed an act subjecting an equity of redemption to sale under an execution at law. *Page 231